DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.



Information Disclosure Statement
The IDS filed 6/04/2019 has been considered by the Examiner.  

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to JP2016-181520 filed 9/16/2016 for claims 1-9.

Claims 1-9 are under examination.
Claims 10-16 are withdrawn.

Claim Election/Restriction
Election without Traverse
Applicant’s election without traverse of Group I in the reply filed on 3/3/2022 is acknowledged.
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/3/2022.

Objection to the Claims
Claim 9 is objected to because of the following informalities:  Claim 9 recites “comprising the step comprising associating” which appears to be a typographical error with “comprising” repeated twice.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Step 1: Process, Machine, Manufacture or Composition
	Claims 1-5 and 9 are drawn to a method.
	Claims 6-8 are drawn to a program per se, recording medium storing a program and a system comprising a program. Claim 6-8 read on a transitory signal such as a carrier wave, or a software program, per se, which is not a statutory category of invention, as set forth in In re Nuijten 84 USPQ2d 1495 (2007). A review of the specification does not show a definition of computer readable media that excludes an embodiment that is information in a signal. The applicants may overcome the rejection by 1) amendment of the claims to be limited to physical forms of computer readable storage media described in the specification or 2) by amending the claimed subject matter to be limited to “non-transitory”, see the notice regarding Computer Readable Media (1351 OG 212 (23 February 2010)).
Step 2A Prong One: Identification of an Abstract Idea
The claims recite:
1. Identifying conserved region of amino acid sequences of the first immunological entity and the second immunological entity. This step reads on a process that can be performed by the human mind and is therefore an abstract idea.
2. producing a three-dimensional structure models of the first immunological entity and the second immunological entity.
This step reads on a mental process and mathematical concept.  The recited “entity” reads on a protein model which is a mathematical concept. 
Dokholyan et al. (1998) evidence that a protein can be represented as a mathematical model with a potential energy function representing the residues (page 578, section “The model” and Figure 1 and 2). 
England et al. (2003) evidence a contact matrix to represent a protein and that a protein can be represented mathematically (see equations (1) and (2)).
3. Superimposing the conserved regions of the first immunological entity and the conserved regions of the second immunological entity in the three-dimensional structure models. This step reads on comparing two images or superimposing data which is an abstract idea (also see Step 2B).
4. Determining similarity between con-conserved regions of the first and second entity in the three dimensional structure after the superimposing. This step reads on looking at images and performing a mental process which is an abstract idea.
5. Judging whether an epitope binding to the first  and second entity are identical or different based on similarity. This step reads on a mental process and is therefore an abstract idea.
Dependent claims 2-5 and 9 are drawn to abstract ideas that further characterize and specify the abstract idea of claim 1. Claims 6-8 incorporate the limitations of claim 1. Claims 2-9 are therefore also not patent eligible under Step 2A.

Step 2A Prong Two: Consideration of Practical Application
The claims do not recite additional elements that integrate the judicial exception into a practical application. 
This judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception. 
Step 2B: Consideration of Additional Elements and Significantly More
The claimed method also recites "additional elements" or has embodiments that are not drawn to an abstract idea:
1. Superimposing the conserved regions of two three dimensional immunological entities. An embodiment of this limitation would entail superimposing two graphical images. Brandt-Rauf et al. (1996) evidence that such superimposing is routine, conventional and well understood as a way of comparing protein structures (see Figure 3 and 4), as in claim 1, step (3). 
2. A program, recording medium and system comprising a program, as in claims 6-8 which are routine, conventional and well understood computer structures for performing computer calculations and simulations. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the superimposing images for comparison and evaluation is routine, well understood and conventional. Recording mediums and programs are also routine, well understood and conventional. 
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites wherein the immunological entity is “a cell comprising one or more of them.” It is not clear what “one or more of them” is referring to because the metes and bound of “them” are not clear. If applicants mean a cell comprising one or more immunological entities, the claim should be amended as such.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brandt-Rauf et al. (Journal of Protein Chemistry, vol. 15 (1996) pages 367-375) in view of Zhao et al. (International Journal of Integrative Biology, vol. 1 (2007) pages 127-140).
Brandt-Rauf et al. teach molecular dynamics calculations on three-dimensional structures of the p53 protein (Abstract) which is a protein that binds DNA and activates genes on the DNA which arrest cell grown (i.e. an immunological entity); Bradt-Rauf et al. teach identifying conserved regions of the protein including in the DNA-binding core (Abstract and page 367, col. 2, par. 2), as in claim 1, step (1) and (2).
Brandt-Rauf et al. teach the wild-type (orange in Figure 3) and two mutated versions of the protein (green and purple in Figure 3) wherein the proteins are digitally superimposed  and the non-conserved regions are compared (Abstract), as in claim 1, step (3) and (4).
Brandt-Rauf et al. teach determining the that a region is clearly exposed in the mutant protein compared to the wild type (Figure 3 caption)(i.e. determining similarity), as in claim 1, step (4).
Brandt-Rauf et al. teach superimposing and identifying identical residues of the wild type and mutate versions; and determining three-dimensional structural similarity (Figure 3), as in claims 3-5.
Brandt-Rauf et al. teach molecular dynamics for 322 pico-seconds (page 368, col. 2, par. 2) which suggests a computer and makes obvious a program, a program storage medium and system comprising a program, as in claims 7-8.
Brandt-Rauf et al. teach the p53 protein contains regions which is the epitope of the PAb240 monoclonal antibody (Abstract)(i.e. associating the epitope with biological information), as in claim 9.
Brandt-Rauf et al. do not specifically teach judging whether an epitope binding to the first and second immunological entity are identical or different based on similarity, as in claim 1, step (5).
 Brandt-Rauf et al. do not specifically teach that the immunological entity is an antibody or fragment thereof or receptor, as in claim 2.
Zhao et al. teach a plurality of methods to study peptide binding (i.e. epitope) to HLA (i.e. antigen binding fragment), including molecular dynamics simulations (page 132, col. 2 to page 133); Zhao et al. teach discrimination between binders and non-binders and different species of HLA molecules (see Figure 2)(i.e. judging whether an epitope binding to the first immunological entity and second immunological entity are identical or different), as in claim 1, step (5) and claim 2. 
Zhao et a al. make obvious (Figure 2) the limitation of comparing different peptides that may or may not bind of different HLA molecules and judging whether an epitope that binds to various molecules is the same or different. 
Applying the KSR standard of obviousness to Brandt-Rauf et al. and Zhao et al. it is  concluded that the combination of the references represents a combination of known elements which yield a predictable result.  At the time of invention, a practitioner could have combined the teachings of Brandt-Rauf et al. of comparing three dimensional structures of proteins by superimposing molecular structures with the teaching of Zhao et al. for assessing epitope binding to different antigen binding fragments.  As a result, the predictable result of classifying immunological entities as being identical or different based on determining similarity and binding of epitopes would be achieved. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.

E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635